Citation Nr: 1642670	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  12-30 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.  This matter comes before the Board of Veterans' Appeals on appeal from a December 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama. 

This appeal is being granted in part and remanded in part.  To the extent it is being remanded, this matter is addressed in the REMAND portion of the decision, and the appeal is REMANDED to the agency of original jurisdiction.  This section will also address the TDIU claim; as described below, this matter has been raised by the record in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) and is part of the current appeal.


FINDING OF FACT

The Veteran's PTSD is shown to be productive of a disability picture that equates to occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; panic attacks more than once a week; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for an initial 50 percent rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.59, 4.130, Diagnostic Codes 9411 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, there is no basis for the Board to further address the Veterans Claims Assistance Act of 2000 (VCAA), as the limited action taken below is fully favorable and will result in no prejudice to the Veteran.

The Veteran asserts that he is entitled to a disability rating in excess of 30 percent for his PTSD, which was service connected via a December 2011 rating decision issued by the RO.  Specifically, he contends that the RO misinterpreted his statements regarding his treatment with VA as an indication that he does not experience anxiety attacks or issues with memory and concentration with regular frequency, when in fact he does. 

Disability evaluations are determined by considering a Veteran's present symptomatology in light of VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule are numerical representations of the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their subsequent effect on civilian life after discharge.  38 C.F.R. § 4.1.  
If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD was evaluated as 30 percent disabling pursuant to the General Rating Formula for Mental Disorders as outlined in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula, a rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating may be assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In treating and evaluating mental disorders under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV), mental health professionals assign a Global Assessment of Functioning (GAF) score.  The GAF scale is a scale of psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.  Clinicians have assigned the Veteran GAF scores ranging from 55 to 62.  GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran's PTSD was evaluated by a VA examiner in November 2011.  He reported symptoms of social isolation and anxiety attacks stemming from being in social situations, depression, irritability and anger, as well as difficulties with attention, concentration and memory.  In addition, the examiner noted a history of multiple divorces and difficulties working with coworkers.  After reviewing the Veteran's reported in-service stressors and history of mental health treatment, the examiner affirmed the diagnosis of PTSD.  The examiner interviewed the Veteran to evaluate his mental capacity, and found that there was no overt evidence of mental content symptomatology, perceptual disturbance, or gross cognitive confusion.  Furthermore, the examiner found that the Veteran's insight and judgment were good.  In addition, the examiner noted that the Veteran reported that his anxiety attacks have decreased in frequency since May 2011 when he began receiving treatment from VA for his PTSD. The examiner assigned a GAF score of 62 based on social isolation and restriction of activities. 

With regards to the functional impact of the Veteran's PTSD, the examiner found that it resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  In support thereof, the examiner noted that the Veteran's most prominent issues were his anxiety and discomfort in social situations as well as sleep disturbances including nightmares and night sweats.  The examiner also noted the Veteran's reported improvement in response to VA treatment. 

Following the December 2011 rating decision by the RO, the Veteran submitted a January 2012 notice of disagreement in which he stated that he experienced panic attacks more than twice a week.  Furthermore, he asserted that he had difficulties with simple instructions and that both his short- and long-term memory were impaired.  In addition, he detailed his difficulties with social interaction and his depressed mood. 

On the November 2012 VA Form 9 submitted in order to formalize his appeal to the Board, the Veteran contended that he only reported that his panic attacks had decreased in frequency on the November 2011 VA examination because he had not been exposed to a large social gathering in the period immediately preceding the examination.  According to the Veteran, he continued to have panic attacks with regular frequency following the November 2011 VA examination and did not believe that his symptoms had permanently improved.  In addition, he disagreed with the November 2011 examiner's impression that he did not have memory or judgment problems, and detailed his continual difficulties with memory and concentration. 

In a February 2013 letter, a Dr. B. stated that he was the treating psychologist for the Veteran at the Gadsden/Rainbow City, Alabama VA Community Based Outpatient Clinic (CBOC).  Dr. B. reported that the Veteran was isolative and was unable to tolerate crowds without the onset of severe anxiety.  Furthermore, Dr. B. found that the Veteran had problems with concentration and short-term memory functioning as well as low motivation and nightmares.  Dr. B. assigned a GAF score of 55. 

A review of the most recent VA outpatient records available in the file, dated from February 2015 to November 2015, shows that the Veteran continues to receive treatment for his PTSD to include regular visits with Dr. B. On a September 2015 mental health note, it was noted that the Veteran's judgment, memory, insight and concentration were all intact.  Dr. B. noted that the Veteran's chief complaints were recurrent nightmares, depression, and anxiety as well as stress stemming from financial concerns.  In addition, on a February 2015 mental health note, the Veteran reported experiencing significant anxiety during a social outing to a local restaurant with his family. 

Upon consideration of the evidence of record, the Board finds that the disability picture for the Veteran's service-connected PTSD more closely corresponds with the criteria for a 50 percent disability rating.  The Veteran has consistently reported that he experiences severe social anxiety when he is exposed to crowds, and that as a result he isolates himself from most social interaction.  This was confirmed by Dr. B. in his February 2013 letter.  Throughout the entire period on appeal his mood has been noted to be dysthymic and he has had a flattened affect with little motivation.  Furthermore, the Veteran has consistently been characterized as having difficulty concentrating and short-term memory problems that is attributable to his PTSD.  Although it was reported on the November 2011 VA examination that the Veteran's symptoms, to include his anxiety and concentration and memory difficulties, were improving, this was subsequently refuted by both the Veteran and Dr. B.  In the most recent VA outpatient records, the Veteran's mental health disposition has been noted to remain steadily at his baseline, and there is no indication that his symptoms have improved since Dr. B.'s February 2013 letter.  

In short, the Veteran's PTSD is characterized by flattened affect, frequent panic attacks, impairment of short-term memory, concentration difficulties, disturbances of motivation and mood, difficulty sleeping due to nightmares, and difficulty in establishing effective social relationships.  His GAF score of 55 reflects the fact that his symptoms are moderate, but this does not detract from the fact that the Veteran has a multitude of symptoms with a functional impact that together amounts to more than the occasional impairment represented by a 30 percent evaluation.  A 50 percent evaluation is thus warranted and is granted in this decision.

As to whether an evaluation in excess of 50 percent is warranted, this matter will be addressed in the REMAND section of the decision.  


ORDER

An initial disability rating of 50 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As indicated above, the Veteran's GAF score dropped to 55 in February 2013, as opposed to 62 at his November 2011 VA examination.  This drop, along with the fact that the examination report is now approximately five years old, suggests that the examination findings from that time are insufficiently contemporaneous to support a final determination of the Veteran's disability picture, notwithstanding the fact that the Board has determined that a disability rating of at least 50 percent is warranted.  A new examination is accordingly "necessary" under 38 C.F.R. § 3.159(c)(4).

The Board also finds that additional evidentiary development is warranted in this case on account of unobtained evidence.  During the November 2011 VA examination, the Veteran reported that he "applied for Social Security at age 62 and quit working due to problems with his feet and 'trouble getting along with customers.'"  He further noted that his current source of income was restricted to Social Security, although he did not clarify whether this represented disability or retirement benefits.  Given the Veteran's date of birth, an application to the Social Security Administration (SSA) at age 62 would have been submitted in 2008 or 2009 and could contain findings relevant to the case at hand.  Moreover, the fact that behavioral problems have been implicated as a cause for quitting a job suggests that PTSD may have led to unemployability, thus raising a TDIU claim per Rice.  Additional 38 C.F.R. § 3.159(b) notification and evidentiary development (obtaining SSA records, if any) is thus required in conjunction with both claims.

Accordingly, this case is REMANDED to the AOJ for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter regarding the TDIU claim and request that he provide information regarding all recent and relevant treatment pertaining to his PTSD.  Request that he fill out signed release forms for any private treatment and identify any VA facilities for which he has received treatment.

2.  The AOJ should next request records from the SSA corresponding the Veteran's claimed application, as well as from any other VA or private facilities that he has identified pursuant to paragraph 1 of this remand.  All obtained records must be added to the claims file.  If the search for records has negative results, this must be documented in the claims file.

3.  Then, the Veteran must be afforded a VA psychiatric examination, with a psychiatrist or psychologist who has reviewed the claims file.  This examination should reflect all subjective complaints and objective findings pertaining to the service-connected PTSD.  The examiner must describe the degree of all social and occupational impairment resulting from PTSD.  Specifically, the examiner must address the extent to which PTSD, along with the Veteran's service-connected left ear hearing loss, affect his ability to secure and follow a substantially gainful occupation.  All opinions must be supported by a detailed rationale in a typewritten report.

4.  Finally, the TDIU claim must be adjudicated, and the claim for an initial evaluation in excess of 50 percent for PTSD must be readjudicated.  If the determination of either claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


